DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1, add --layer-- after “the active.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper surface of the first insulating layer which contacts the active layer is an oxygen (O) layer made of oxygen (O),” and claim 8 recites “an upper surface of the Epi-oxide layer which contacts the active layer is an oxygen layer made of oxygen.”  And these limitations need further explanation/clarification because an oxygen layer made of oxygen can be just an oxygen gas, which cannot be a physical layer.  For examination purpose, this limitation is considered as “an oxide layer including excess-oxygen.”
Claim 20 is also indefinite for the similar reason as shown above.
Claims 2-7 and 9-18 depend from claim 1, so they are indefinite for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US Pub. 2013/0193432).
Yamazaki discloses [Re claim 1] a thin film transistor comprising: a first insulating layer 302 (page 4, paragraph 72) on a substrate 300 (see fig. 1B); an active layer 303a (an oxide semiconductor film; page 4, paragraph 73) on the first insulating layer 302; and a gate electrode 301 (page 4, paragraph 72) spaced apart from the active layer 303a (see fig. 1B) and configured to have at least a portion overlapped with the active layer 303a (see fig. 1B), wherein the active layer 303a has a single crystal structure of an oxide semiconductor material (page 9, paragraph 143), and an upper surface of the first insulating layer 302 which contacts the active layer 303a is an oxygen (O) layer made of oxygen (O) (an oxygen-excess region is provided to be in contact with the oxide semiconductor film 303; page 8, paragraphs 126 and 131).
Yamazaki discloses [Re claim 2] wherein the active layer includes a metal element (indium and zinc; page 8, paragraph 134), wherein the metal element of a lower surface of the active layer 303a is combined with the oxygen (O) of the oxygen layer of the first insulating layer 302 (oxygen can be released from the gate insulating film 302 and oxygen can be supplied to the oxide semiconductor film 303; page 8, paragraph 131).
Yamazaki discloses [Re claim 3] wherein the first insulating layer 302 includes an Epi-oxide layer (a top layer of a stacked-layer structure, which can be an oxide layer; pages 7-8, paragraph 123), wherein the Epi-oxide layer contacts the active layer 303a (see figs. 1B and 2C).
Yamazaki discloses [Re claim 4] wherein the Epi-oxide layer includes at least one among silicon oxide (SiOx), hafnium oxide (HfOx), aluminum oxide (AlOx), zirconium oxide (ZrOx), hafnium silicate (Hf-SiOx), and zirconium silicate (Zr-SiOx) (pages 7-8, paragraph 123).
Yamazaki discloses [Re claim 5] wherein the first insulating layer 302 includes at least one of a chemical vapor deposition (CVD) layer and an atomic layer deposition (ALD) layer (a bottom layer of the stacked-layer structure can be formed by using CVD or ALD; page 7, paragraphs 122 and 123) disposed between the substrate 300 and the Epi-oxide layer (the top layer of the stacked-layer structure; pages 7-8, paragraph 123).  The underlined limitations are method limitations in a device claim.  See explanation below.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (see MPEP § 2113).
Yamazaki discloses [Re claim 6] wherein the chemical vapor deposition CVD layer (the bottom layer of the stacked-layer structure) include at least one of silicon oxide SiOx and silicon nitride SiNx (pages 7-8, paragraph 123).
Yamazaki discloses [Re claim 7] wherein the first insulating layer 302 further includes both of a chemical vapor deposition CVD layer (a middle layer of the stacked-layer structure; pages 7-8, paragraph 123; the stacked-layer structure can have two, three, four layers and so on) and an atomic layer deposition ALD layer (a bottom layer of the stacked-layer structure; pages 7-8, paragraph 123), and the atomic layer deposition ALD layer (the bottom layer of the stacked-layer structure) is disposed between the chemical vapor deposition CVD layer (the middle layer of the stacked-layer structure) and the substrate 300.  The underlined limitations are method limitations in a device claim.  See explanation below.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (see MPEP § 2113).
Yamazaki discloses [Re claim 8] wherein an upper surface of the Epi-oxide layer (the top layer of a stacked-layer structure) which contacts the active layer 303a is an oxygen layer made of oxygen (an oxygen-excess region is provided to be in contact with the oxide semiconductor film 303; page 8, paragraphs 126 and 131, so the upper surface of the top layer of the stacked-layer structure is the oxygen-excess region).
Yamzaki discloses [Re claim 9] wherein the Epi-oxide layer (the top layer of a stacked-layer structure) is manufactured by an atomic layer deposition ALD method or a metal organic chemical vapor deposition MOCVD method (page 7, paragraph 122), in which the upper surface of the Epi-oxide layer is treated with oxygen for a final step (page 8, paragraph 126).  The underlined limitations are method limitations in a device claim.  See explanation below.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (see MPEP § 2113).
Yamazaki discloses [Re claim 10] wherein the active layer 303a includes at least one among oxide semiconductor materials including ZO(ZnO)-based oxide semiconductor, IZO(InZnO)-based oxide semiconductor, IGZO(InGaZnO)-based oxide 42semiconductor, TO(SnO)-based oxide semiconductor, IGO(InGaO)-based oxide semiconductor, ITO(InSnO)-based oxide semiconductor, IGZTO(InGaZnSnO)-based oxide semiconductor, GZTO(GaZnSnO)-based oxide semiconductor, GZO(GaZnO)-based oxide semiconductor, GO(GaO)-based oxide semiconductor, IO(InO)-based oxide semiconductor, and ITZO(InSnZnO)-based oxide semiconductor (page 8, paragraph 136).
Yamazaki discloses [Re claim 11] wherein the active layer 303a includes: a first oxide semiconductor layer 304a; and a second oxide semiconductor layer 304b on the first oxide semiconductor layer 304a (see figs. 1B and 2D).
Yamazaki discloses [Re claim 12] further comprising a second insulating layer 306 (page 4, paragraph 72; page 12, paragraph 186) on the active layer 303a (see figs, 1B and 3C).
Yamazaki discloses [Re claim 13] wherein the second insulating layer 306 is manufactured by an atomic layer deposition (ALD) method or a metal organic chemical vapor deposition (MOCVD) method.  The underlined limitation is a method limitation in a device claim.  See explanation below.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (see MPEP § 2113).
Yamazaki discloses [Re claim 14] wherein the first insulating layer 302 is disposed between the substrate 300 and the active layer 303a (see fig. 1B).
Yamazaki discloses [Re claim 16] wherein the gate electrode 301 is disposed between the substrate 300 and the first insulating layer 302 (see fig. 1B).
Yamazaki discloses [Re claim 17] a display apparatus comprising the thin film transistor of claim 1 (see rejection of claim 1 above).
Yamazaki discloses [Re claim 18] wherein at least one of a switching transistor, a driving transistor, a reference transistor, and an emission control transistor in each pixel of the display apparatus (page 30, paragraph 477) is constituted by the thin film transistor according to claim 1 (page 30, paragraph 477; see rejection of claim 1 above).
Yamazaki discloses [Re claim 19] a method for manufacturing a thin film transistor comprising: providing a first insulating layer 302 (page 7, paragraph 120) on a substrate 300 (see fig. 2A); providing an active layer 303a (page 8, paragraph 133) on the first insulating layer 303 (see fig. 2C); and providing a gate electrode 301 (page 7, paragraph 116) spaced apart from the active layer 303a (see fig. 2C) and configured to have at least a portion overlapped with the active layer 303a (see fig. 2C), wherein providing the first insulating layer 302 comprises treating an upper surface of the first insulating layer 302 with oxygen (page 8, paragraphs 126 and 131), and the active layer 303a is formed of an oxide semiconductor material (page 8, paragraph 134).
Yamazaki discloses [Re claim 20] wherein the upper surface of the first insulating layer 302 is an oxygen layer (an oxygen-excess region; page 8, paragraph 126).
Yamazaki discloses [Re claim 21] wherein providing the first insulating layer 302 includes providing an Epi-oxide layer (a top layer of a stacked-layer structure, which can be an oxide layer; pages 7-8, paragraph 123).
Yamazaki discloses [Re claim 22] wherein the Epi-oxide layer (the top layer of the stacked-layer structure) is manufactured by an atomic layer deposition (ALD) method or a metal organic chemical vapor deposition (MOCVD) method (page 7, paragraph 122).
Yamazaki discloses [Re claim 23] wherein the active layer 303a is manufactured by an atomic layer deposition (ALD) method or a metal organic chemical vapor deposition (MOCVD) method (page 9, paragraph 150).
Yamazaki discloses [Re claim 24] comprising at least one of providing a chemical vapor deposition (CVD) layer and providing an atomic layer deposition (ALD) layer by an ALD method (providing a CVD layer; page 7, paragraph 122; which can be a bottom layer of the stacked-layer structure; pages 7-8, paragraph 123) before providing the Epi-oxide layer (the top layer of the stacked-layer structure).
Yamazaki discloses [Re claim 25] wherein the step of providing an atomic layer deposition (ALD) layer is performed before the step of providing a chemical vapor deposition (CVD) layer (a CVD layer is provided in the rejection of claim 24 above, instead of an ALD layer, therefore, Yamazaki does not need to disclose this claimed limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Yamazaki (US Pub. 2014/0008647; hereinafter “Yamazaki-647”).
[Re claim 15] Yamazaki fails to disclose explicitly wherein the active layer is disposed between the first insulating layer and the gate electrode.
However, Yamazaki-647 discloses wherein a stack of oxide semiconductor layers (403a, 403b, 403c) (page 5, paragraph 75; page 7, paragraph 100) is disposed between an oxide insulating film 435 (page 5, paragraph 77) and a gate electrode 401 (page 5, paragraph 75) (see fig. 1A); and wherein the oxide insulating film 435 is disposed between a substrate 400 and the stack of oxide semiconductor layers (403a, 403b, 403c) (see fig. 1A).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose an active layer between an insulating layer and a gate electrode, as taught by Yamazaki-647, in order to obtain a top-gate transistor (Yamazaki-647; page 2, paragraph 27) appropriate for a certain display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 25, 2022